                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

DEMARIO DONTEZ WALKER                                                   PLAINTIFF

v.                                             CAUSE NO. 1:17-CV-244-LG-RHW

ANGIE HOLLAWAY, ET AL.                                              DEFENDANTS


        ORDER ADOPTING REPORT AND RECOMMENDATION
      AND DISMISSING CLAIMS AGAINST CERTAIN DEFENDANTS

       For the reasons stated in the [131] Report and Recommendation of the

Magistrate Judge filed January 16, 2020, and after an independent review of the

record, a de novo determination of the issues, consideration of Plaintiff’s [132]

Objection to the Report and Recommendation, having determined that the

Magistrate Judge’s findings are correct under applicable law:

      IT IS ORDERED AND ADJUDGED that the [131] Report and

Recommendation of the Magistrate Judge is ADOPTED as the findings and

conclusions of this Court.

      IT IS FURTHER ORDERED AND ADJUDGED that Plaintiff’s claims

against Defendants Angie Hollaway, Chastity Blakley, Jacqualine Banks, Jarita

Bivens, and Pelicia Hall are DISMISSED.

      SO ORDERED AND ADJUDGED this the 26th day of February, 2020.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE
